S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE 296TH JUDICIAL DISTRICT COURT OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 10th day of January, 2018, the
cause on appeal to revise or reverse the judgment between

 THOMAS J. GRANATA, II, Appellant                    On Appeal from the 296th Judicial District
                                                     Court, Collin County, Texas
 No. 05-17-00118-CV          V.                      Trial Court Cause No. 296-01005-2016.
                                                     Opinion delivered by Justice Myers.
 MICHAEL KROESE AND JUSTIN HILL,                     Justices Bridges and Schenck participating.
 Appellees

was determined; and this Court made its order in these words:

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that appellees MICHAEL KROESE AND JUSTIN HILL recover their
costs of this appeal from appellant THOMAS J. GRANATA, II.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 5th day of June, 2018.




   5                    LM LISA MATZ, Clerk